703 S.E.2d 146 (2010)
STATE
v.
Julie Anne YENCER.
No. 365PA10.
Supreme Court of North Carolina.
October 7, 2010.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Allen C. Brotherton, Charlotte, for Julie Anne Yencer.
Monica E. Webb, Charlotte, for Trustees of Davidson College.
Thomas R. West, Raleigh, for NC Indep. Colleges & Univ. and NC Assoc. of Campus Law Enforc. Admin.
Edmond W. Caldwell, Jr., Executive Vice President and General Counsel, for N.C. Sheriff's Association, Inc.
Colleen Kochanek, for N.C. Association of Chiefs of Police.
Prior report: ___ N.C.App. ___, 696 S.E.2d 875.
The following order has been entered on the motion filed on the 3rd of September 2010 by Defendant to Dismiss Appeal:
*147 "Motion Denied by order of the Court in conference this the 7th of October 2010."